Appellant was prosecuted for murder, found guilty and his punishment assessed by the jury at imprisonment for life.
The crime which he is alleged to have committed is stated in the indictment to have been committed on or about March 30th. Appellant insists that the evidence shows the crime to have been committed on March 29. This would be an immaterial matter, and would present no variance. Appellant was not tried until in September, 1913. At this time the law, which provides that the judge shall furnish counsel with a copy of his charge, and counsel must at that time, before it is read to the jury, present his objections thereto in writing, distinctly specifying each ground of objection, had gone into effect, it having become the law about two months before appellant was tried.
The record discloses that appellant's counsel was furnished a copy of the charge before it was read to the jury. Yet he at that time presented no objections to it. He contends that as the crime was committed before this law went into effect, that even though he was tried subsequent thereto, the latter law had no application to the trial, and he can still complain of the charge in his motion for a new trial. This position is not tenable. Chapter 138 of the Acts of the Thirty-third Legislature relates solely to the procedure to be had in the trial of cases, and even though the offense was committed prior to its enactment, yet if the trial is had subsequent to the date this chapter became the law of the land, one should be tried in accordance with its provisions, and he must, when the charge is furnished him, present his objections to the charge in writing before the same is read to the jury. (Mrous v. State, 31 Tex.Crim. Rep..) In that case it is held that laws which relate to modes of procedure only, no one can be said to have a vested right, and the State, on grounds of public policy, may regulate at pleasure, citing Laughlin v. Com., 13 Bush., 261. In sec. 674 of Sutherland's Work on Statutory Construction, it is said: "No person can claim a vested right in any particular mode of procedure for the enforcement or defense of his rights. Where a statute deals with procedure only, prima facie it applies to all actions — those which have occurred or are pending, and future actions. If before final decisions a new law as to procedure is enacted and goes into effect it must from that time govern and regulate the proceedings," citing a long list of authorities which will be found on pages 1226 and 1227 of vol. 2, 2nd ed. See also Cooley on Constitutional Lim., page 515, 7th ed.; Black on Int. of Laws, sec. 106, page 265. Consequently, as no exception was taken to the charge before it was read to the jury, and none taken during the progress of the trial, we can not consider nor review those grounds in the motion for a new trial which seek to complain of the trial court's *Page 460 
charge. The provisions of chapter 138 of the Acts of the Thirty-third Legislature prohibit us from so doing, unless the error should be one that is deemed in law a fundamental error.
The amended motion for a new trial sets up but three grounds. The first complains of the charge in not instructing the jury as to the law governing accomplice testimony as regards the testimony of John Green. As hereinbefore shown, we can not review that ground in the motion, it being first complained of it in the motion for a new trial. The State did not introduce John Green in making its case originally, but rested its case on the testimony of Dr. Hampil, Bessie Spiller, and Irving Littleton. The testimony of these witnesses shows that deceased was shot in the back, and Littleton swears he saw appellant fire the shots that killed deceased. Appellant by his testimony endeavored to prove that John Green fired the shots and killed deceased. The State then introduced Green who testified that he did not do the shooting, but that appellant did do so. There is no testimony offered either by the State or the defendant showing or tending to show they were acting together in the matter. The State's case is that appellant fired the shots; appellant's case is that he did not do so, but that John Green fired the shots. The only thing that would tend to make Green an accessory is that he first said he fired the shots. He testified that he told this at appellant's request, to give appellant a chance to escape. But he corrected this statement the next morning, and appellant was arrested. It does not appear that Green has ever been indicted for this offense, appellant alone being indicted, and if this attempted concealment of the crime should be held to make him an accessory to the crime, the failure to so limit his testimony under the circumstances would not present reversible error, when no exception was reserved to the charge, and complaint is made for the first time in the motion for a new trial under the provisions of the law hereinbefore cited.
The second ground in the motion for a new trial is that the evidence is insufficient to sustain the conviction. The testimony of Irving Littleton and Ellison Morrison would sustain the verdict, if no other witnesses had testified.
The third and only other ground in the amended motion for a new trial alleges newly discovered testimony. This testimony would only tend to impeach the witness John Green. It relates solely to remarks he made after the trial. One witness says he heard John Green say after the trial, "that they were so long in calling him to go on the stand, he thought they were going to try him (John Green)." Another witness says, "that after the trial he heard John Green say that when he was arrested he had paid a lawyer $150 to defend him, and he expected to get all of it, or at least half of it back. That he did not need a lawyer now." None of this would go to show that Green was the guilty party in fact, nor would it tend to show that appellant was not guilty. It would simply go to impeach and weaken the testimony of Green, and it is no ground for a new trial. The court instructed the jury: "If *Page 461 
you believe from the evidence that John Green shot and killed the said Ellison Flannagan, or you have a reasonable doubt as to whether or not he did, you will acquit the defendant."
This disposes of all the grounds assigned in the trial court. The term of court at which appellant was tried adjourned September 27th. Two months thereafter, on November 18th, in vacation, appellant files two papers in this case in which he seeks to raise the question that the court erred in not charging the jury on murder in the first degree and second degree, and in charging the jury only as to murder as defined by chapter 116 of the Acts of the Thirty-third Legislature. As this law did not take effect until July 1, 1913, and the offense was committed in March, it may be said he was entitled to have the court charge the jury in regard to penalty of the law in effect when he committed the offense, and define murder upon express and implied malice, and not instruct them under the law of the last Legislature. But he makes no complaint at the time the charge was delivered to him for inspection; he makes no complaint in this respect even in the motion for a new trial, and does not seek to raise this question until two months after the term of court at which he was tried adjourned, and when the case was pending in this court on appeal. So the question is, is this such a matter as can be raised for the first time in this court? The new law ameliorates the penalty as to murder in the first degree as it formerly existed, but it authorizes a more severe penalty as to murder in the second degree, as it existed at the time of the commission of the offense. But the penalty assessed by the jury is no more severe than could have been assessed for murder in the second degree. Had this question been raised during the trial of the case, or reserved in an exception to the charge, so as to give the trial court an opportunity to rule thereon, we would feel inclined to sustain appellant's contention. But those questions which can be raised for the first time in this court, are such as to go to the jurisdiction of the trial court, not mere errors in procedure or in the charge, if the charge submits the offense alleged in the indictment. In our opinion this question can not be raised for the first time in this court, for the trial court had jurisdiction of the offense; the indictment is properly drawn, and the jury was authorized by the charge to inflict a penalty of not less than five years — the minimum penalty formerly assessed for murder in the second degree. Had they not been authorized to assess this minimum penalty by the charge, we might take a different view of the matter, but the punishment authorized by the charge was the punishment authorized under the prior penalty, the minimum and maximum punishment being submitted, and under such circumstances it is not such error as is authorized to be raised for the first time in this court.
The judgment is affirmed.
Affirmed.